DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 01 April 2021 is acknowledged.
	The traversal of the species election is on the ground(s) that the examiner has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct.  This is not found persuasive because the species are directed to completely different articles that neither perform the same function nor are useable together and have acquired separate status in the art as shown by different classifications.
	The traversal of the restriction requirement between Groups I and II is on the ground(s) that the examiner has not adequately demonstrated any of the required indications of distinctness but simply stated a conclusion.  This is not found persuasive because, rather than simply stating a conclusion that the articles have different designs and functions, paragraph 3 states the different designs and functions of the articles.  Furthermore, it is self-evident from the claims themselves 
	The traversal of the restriction requirement between Groups II and III is on the ground(s) that the examiner has not shown that the subcombination has utility by itself or in a materially different combination but merely stated the conclusion.  This is not found persuasive because, rather than simply stating a conclusion that the subcombination has utility by itself, paragraph 4 recites a utility that the subcombination has by itself (i.e. a precursor for a self-supporting film).
The requirement is still deemed proper and is therefore made FINAL.
Claims 27, 28, 30-40, and 62-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01 April 2021.

Information Disclosure Statement
Reference AJ in the IDS filed 04 September 2018 has been lined through because document US 2009/04294692 A1 does not exist.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-46, 48, 50-56, and 59-61 are rejected under 35 U.S.C. 103 as obvious over Fathi et al. (US 2012/0089180 A1).
	Fathi et al. is directed to a curable adhesive composition comprising a polymerizable or crosslinkable organic vehicle comprising polymerizable monomer or crosslinkable polymer chains, a photoinitiator responsive to a selected wavelength of light, and an energy converting material selected to emit said wavelength of light when exposed to imparted radiation (paragraphs 0014-0017).  The adhesive composition is placed in contact with two or more components to be bonded to form an assembly prior to irradiating the energy converting material (paragraph 0088).  The photoinitiator may be a benzoin ether, benzyl ketal, -dialkoxyacetophenones, -aminoalkylphenones, acylphosphine oxide, benzphenones/amines, 3Al5O12 (i.e. YAG) doped with cesium (Table 2).  Organic compounds - such as anthracene, polyvinyltoluene, styrene, or fluors - may be used as the energy conversion material (paragraphs 0146-0147).  Suitable materials that may be joined with the adhesive composition include those with mismatched coefficient of thermal expansion, such as silicone resin (paragraph 0125).  A peroxide may be added to assist in the initiation of polymerization (paragraph 0171).  The monomer system of the adhesive composition may be selected based on requirements such as strength, flexibility, or compliance, matching with substrate properties (paragraph 0133) and include urethanes, acrylics, and silicones (paragraph 0134).  A primer may be applied to the surface to be bonded to achieve strong and durable adhesion (paragraphs 0199-0200).
	One of the components reads on the first member, another component reads on the second member, a third component reading on the adherent structure, and the curable adhesive composition reading on the polymerizable adhesive composition.
	While Fathi et al. do not illustrate an embodiment wherein the one of the components is a rubber, silicone resin is cited as a material that may be joined with the adhesive composition (paragraph 0125) and one of ordinary skill in the art would expect a silicone resin to be rubbery.  It would have been obvious to one of ordinary skill in the art to use any of the materials explicitly disclosed by Fathi et al., including silicone resin, as one or more of the components to be bonded together.

Claims 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (US 2012/0089180 A1) in view of Bourke, Jr. et al. (US 2010/0016783 A1).
	Fathi et al. suggest all the limitations of claims 47 and 49, as outlined above, except for the use of one of the materials recited in these claims as the energy converting material.  However, Fathi et al. do state that suitable upconverting and downconverting materials are described in US patent application 12/417,779 (paragraph 0093).  The Bourke, Jr. et al. reference is published application 12/417,779.
	CaS and Y2O3 are among the energy modulating agents cited in Bourke, Jr. et al. (paragraph 0512).
	It would have been obvious to one of ordinary skill in the art to use any of the agents cited in Bourke, Jr. et al. as the energy converting material of Fathi et al. because Fathi et al. explicitly teach that they are suitable and the courts have held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07.

Claims 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (US 2012/0089180 A1) in view of Blome Primer 71 Secondary Bonding Agent.
	Fathi et al. suggest all the limitations of claims 57 and 58, as outlined above, except for the details of the primer.
	Blome Primer 71 Secondary Bonding Agent disclose a moisture activated, two-component urethane-based primer system having versatile bonding characteristics (Product 
	It would have been obvious to one of ordinary skill to use Blome Primer 71 as the primer in the assembly of Fathi et al. because it has versatile bonding characteristics and is virtually unaffected by temperature fluctuations, high humidity, or moisture containing substrates.

Claim 1-5, 7, 9-20, 23-26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (US 2012/0089180 A1) as evidenced by Innovations in Bonding to Low Surface Energy Surfaces (3M, Industrial Adhesives and Tapes Division).
	Fathi et al. is directed to a curable adhesive composition comprising a polymerizable or crosslinkable organic vehicle comprising polymerizable monomer or crosslinkable polymer chains, a photoinitiator responsive to a selected wavelength of light, and an energy converting material selected to emit said wavelength of light when exposed to imparted radiation (paragraphs 0014-0017).  The adhesive composition is placed in contact with two or more components to be bonded to form an assembly prior to irradiating the energy converting material (paragraph 0088).  The photoinitiator may be a benzoin ether, benzyl ketal, -dialkoxyacetophenones, -aminoalkylphenones, acylphosphine oxide, benzphenones/amines, thioxanthones/amines, and titanocene (paragraph 0128).  The energy converting material and the photoinitiator may be attached together (paragraph 0089).  The composition may contain plasticizers (paragraph 0091).  The composition may contain particulate filler, such as metal or dielectric powder (paragraph 0121).  The energy conversion material may be a phosphor (paragraph 0136), such as Y3Al5O12 (i.e. YAG) doped with cesium (Table 2).  Organic compounds - such as anthracene, polyvinyltoluene, styrene, or fluors - may be used as the energy ®, PET, and nylon (paragraph 0198).  A peroxide may be added to assist in the initiation of polymerization (paragraph 0171).  The monomer system of the adhesive composition may be selected based on requirements such as strength, flexibility, or compliance, matching with substrate properties (paragraph 0133) and include urethanes, acrylics, and silicones (paragraph 0134).  A primer may be applied to the surface to be bonded to achieve strong and durable adhesion (paragraphs 0199-0200).
	One of the components reads on the element to be bonded of the instant claims while another component reads on the adhered structure attached to the element to be bonded with the curable adhesive composition adhesively attached to the adherent structure
	While Fathi et al. is silent regarding the surface energy of the element to be bonded, one of ordinary skill in the art would expect surface energy to be a property of the material forming the surface.  Since Fathi et al. disclose that their adhesive composition may be used to bond such as Teflon®, PET, nylon, polystyrene, polypropylene, and silicone and since these materials are recited in the instant specification as low surface energy materials (e.g. see line 29 on page 55 and claims 18, 19, 54, and 55.  This position is supported by the Table on the third page of the attached 3M document (Innovations in Bonding to Low Surface Energy Surfaces) indicating that PET, nylon-6,6, polystyrene, polypropylene, and silicone all have surface energies of less than 50 mN/m (i.e. less than 50 mJ/m2) with silicone and polytetrafluoroethylene (i.e. Teflon®) having surface energies of less than 30 mN/m.  It would have been obvious to one of ordinary skill in .

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (US 2012/0089180 A1) as evidenced by Innovations in Bonding to Low Surface Energy Surfaces (3M, Industrial Adhesives and Tapes Division) and in view of Bourke, Jr. et al. (US 2010/0016783 A1).
	Fathi et al. (as evidenced by the 3M document) suggest all the limitations of claims 6 and 8, as outlined above, except for the use of one of the materials recited in these claims as the energy converting material.  However, Fathi et al. do state that suitable upconverting and downconverting materials are described in US patent application 12/417,779 (paragraph 0093).  The Bourke, Jr. et al. reference is published application 12/417,779.
	CaS and Y2O3 are among the energy modulating agents cited in Bourke, Jr. et al. (paragraph 0512).
	It would have been obvious to one of ordinary skill in the art to use any of the agents cited in Bourke, Jr. et al. as the energy converting material of Fathi et al. because Fathi et al. explicitly teach that they are suitable and the courts have held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07.


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (US 2012/0089180 A1) as evidenced by Innovations in Bonding to Low Surface Energy Surfaces (3M, Industrial Adhesives and Tapes Division) and in view of Blome Primer 71 Secondary Bonding Agent.
	Fathi et al. (as evidenced by the 3M document) suggest all the limitations of claims 21 and 22, as outlined above, except for the details of the primer.
	Blome Primer 71 Secondary Bonding Agent disclose a moisture activated, two-component urethane-based primer system having versatile bonding characteristics (Product Description).  The primer is virtually unaffected by temperature fluctuations, high humidity, or moisture containing substrates (Benefits).
	It would have been obvious to one of ordinary skill to use Blome Primer 71 as the primer in the assembly of Fathi et al. because it has versatile bonding characteristics and is virtually unaffected by temperature fluctuations, high humidity, or moisture containing substrates.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 20, 23, 24, 29, 41, 42, 46, and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16, 19, 21, 22, and 24-27 of U.S. Patent No. 10,410,991.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of instant claims 1, 2, 7, 20, 23, 24, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claims 3-5, 9-19, 25, 26, 43-46, 48, 50-56, and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16, 19, 21, 22, and 24-27 of U.S. Patent No. 10,410,991 in view of Fathi et al. (US 2012/0089180 A1).
	Both claims 13-16, 19, 21, 22, and 24-27 of U.S. Patent No. 10,410,991 and Fathi et al. are directed to curable polymer systems and articles with two or more bonded members comprising a polymerizable adhesive composition including a photoinitiator and an energy converting material.  Fathi et al. illustrate that the elements recited in instant claims 3-5, 9-19, 25, 26, 43-46, 48, 50-56, and 59-61 are known in the art as components in curable polymer systems and articles with two or more bonded members comprising a polymerizable adhesive composition including a photoinitiator and an energy converting material as set forth above in paragraphs 9 and 12 such that there inclusion in the articles of claims 13-16, 19, 21, 22, and 24-27 of U.S. Patent No. 10,410,991 would have been obvious to one of ordinary skill in the art since the courts have held the selection of a known material (e.g. YAG) based on its suitability for its intended use (e.g. an energy converting material selected to emit radiation at a wavelength at which a photoinitiator is responsive in an adhesive composition) supported a prima facie obviousness determination.  See MPEP 2144.07.

Claims 6, 8, 47, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16, 19, 21, 22, and 24-27 of U.S. Patent No. 10,410,991 in view of Fathi et al. (US 2012/0089180 A1) and further in view of Bourke, Jr. et al. (US 2010/0016783 A1).
	Claims 13-16, 19, 21, 22, and 24-27 of U.S. Patent No. 10,410,991 taken in view of Fathi et al. teach all the limitations of claims 6, 8, 47, and 49, as outlined above, except for the use of one of the materials recited in these claims as the energy converting material.  However, Fathi et al. do state that suitable upconverting and downconverting materials are described in US patent application 12/417,779 (paragraph 0093).  The Bourke, Jr. et al. reference is published application 12/417,779.
	CaS and Y2O3 are among the energy modulating agents cited in Bourke, Jr. et al. (paragraph 0512).
	It would have been obvious to one of ordinary skill in the art to use any of the agents cited in Bourke, Jr. et al. as the energy converting material of claims 13-16, 19, 21, 22, and 24-27 of U.S. Patent No. 10,410,991 because Fathi et al. explicitly teach that they are suitable for use as energy converting materials selected to emit radiation at a wavelength at which a photoinitiator is responsive in an adhesive composition, and the courts have held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07


Claims 21, 22, 57, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16, 19, 21, 22, and 24-27 of U.S. Patent No. 10,410,991 in view of Fathi et al. (US 2012/0089180 A1) and further in view of Blome Primer 71 Secondary Bonding Agent.
	Claims 13-16, 19, 21, 22, and 24-27 of U.S. Patent No. 10,410,991 taken in view of Fathi et al. teach all the limitations of claims 21, 22, 57, and 58, as outlined above, except for the details of the primer.
	Blome Primer 71 Secondary Bonding Agent disclose a moisture activated, two-component urethane-based primer system having versatile bonding characteristics (Product Description).  The primer is virtually unaffected by temperature fluctuations, high humidity, or moisture containing substrates (Benefits).
	It would have been obvious to one of ordinary skill to use Blome Primer 71 as the primer taught by Fathi et al. as a means for achieving strong and durable bonds for structures bonded with an adhesive composition comprising an energy converting material selected to emit radiation at a wavelength at which a photoinitiator is responsive as recited in the invention of claims 13-16, 19, 21, 22, and 24-27 of U.S. Patent No. 10,410,991 because it has versatile bonding characteristics and is virtually unaffected by temperature fluctuations, high humidity, or moisture containing substrates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787